United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
DEPARTMENT OF THE ARMY, ARLINGTON
NATIONAL CEMETERY, Arlington, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1684
Issued: January 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 6, 2012 appellant, through his attorney, filed a timely appeal from a
February 8, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability commencing September 18, 2004 causally related to his accepted
employment condition.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 1, 2000 appellant, then a 48-year-old cemetery caretaker, injured his upper back
when he lifted a landscaping timber. OWCP initially accepted cervical strain and later expanded
the claim to include aggravation of multilevel degenerative disc disease and disc herniation at
C7-T1. Appellant stopped work on June 2, 2000 and returned to restricted work on
June 5, 2000.2 On August 25, 2002 he was transferred from a maintenance worker to a motor
vehicle dispatcher under a term appointment effective August 25, 2002. On August 22, 2004
appellant’s term appointment as a motor vehicle dispatcher was extended to August 24, 2005.
He was granted disability retirement on September 18, 2004.
Appellant was treated by Dr. Paul DiMartino, a Board-certified orthopedist, from
October 30, 2000 to October 4, 2001 for a neck injury sustained in the June 1, 2000 lifting
incident at work. Dr. DiMartino diagnosed cervical herniated nucleus pulposus at C7-T1 and C8
radiculopathy. On February 27, 2001 he performed an authorized anterior cervical discectomy at
C7-T1, anterior cervical fusion with fibula allograft at C7-T1 and diagnosed herniated nucleus
pulposus C7-T1. In reports dated July 5 and October 4, 2001, Dr. DiMartino noted that appellant
could work with permanent restrictions. A September 29, 2000 cervical spine magnetic
resonance imaging (MRI) scan showed disc bulges at C6-7 and C6-T1 with some slight spinal
narrowing. An October 18, 2000 electromyogram (EMG) revealed left carpal tunnel syndrome
and evidence suggestive of left C7 or C8 radiculopathy.
In a June 15, 2004 report, Dr. DiMartino noted that an MRI scan revealed no evidence of
a fusion and opined that there was a nonunion at C7-T1. He advised that appellant was filing
retirement disability. A June 15, 2004 MRI scan of the cervical spine revealed a narrow spinal
cord but no cord compression and areas of spondylosis with mild foraminal narrowing but no
disc protrusion.3
A notice of personnel action dated September 24, 2004, noted that appellant retired on
disability effective September 18, 2004.
Appellant filed a CA-7, claim for compensation, alleging that he sustained wage loss
beginning September 18, 2004 as a result of separation from the employing establishment. The
employing establishment noted on the CA-7 that appellant was granted disability retirement on
September 18, 2004.
The claim was dormant for a number of years until OWCP received an inquiry from
appellant in July 2008. OWCP then developed the matter as a claim for a recurrence of disability
and requested additional evidence.

2

Appellant filed a claim for a right shoulder injury sustained on December 11, 1997 while using a jack hammer.
His claim was accepted for right shoulder sprain and internal derangement with partial thickness tear of the right
rotator cuff with surgery. This was developed in File No. xxxxxx718 which was combined with the present claim.
3

On July 29, 2004 appellant filed a CA-2a, claim for a recurrence of disability, alleging that on May 24, 2004 he
experienced recurrent neck pain causally related to his accepted condition. He stopped work on May 24, 2004 and
returned to work the next day. On November 4, 2004 OWCP accepted the claim.

2

In reports dated September 3 and 7, 2010, Dr. DiMartino noted appellant’s complaints of
neck and arm pain with numbness in the right arm and shoulder. He noted that motor strength
and sensation were intact in the lower and upper extremities and diagnosed diffuse degenerative
disease. On November 5, 2008 appellant was treated by Dr. Michael D. Barth, a Board-certified
orthopedist, for neck pain made worse by physical therapy. In a February 2, 2009 report,
Dr. Barth noted appellant’s complaints of lower cervical and upper thoracic spine pain radiating
into his arms stemming from a work-related accident. He diagnosed degenerative disc disease
with acute herniated nucleus pulposus. Appellant also submitted a physical therapy note as well
as medical reports that were previously of record.
The employing establishment noted that on August 24, 2002 appellant changed jobs from
a maintenance worker to a motor vehicle dispatcher which was a term appointment with an
initial termination date of August 24, 2004. On August 24, 2004 the appointment was extended
to August 24, 2005. The employing establishment noted that, when appellant worked as a motor
vehicle dispatcher on August 24, 2002, he retained his pay which lasted until his retirement. It
further noted that from May 29 until September 18, 2004 appellant worked eight hours of regular
pay on September 7, 2004 and five hours of overtime. It was noted that appellant’s position was
available until the end of his appointment on August 24, 2005 with no evidence it would have
been terminated early. Evidence from the employing establishment included an August 25, 2002
notification of personnel action which advised that appellant was transferred from a maintenance
worker to a motor vehicle dispatcher under a term appointment effective August 25, 2002 and
was entitled to pay retention. In an August 22, 2004 notification of personnel action, appellant’s
term appointment as a motor vehicle dispatcher was extended to August 24, 2005, with retained
pay. Also submitted were job descriptions for a maintenance worker and motor vehicle
dispatcher.
In a decision dated February 10, 2011, OWCP denied appellant’s claim for a recurrence
of disability commencing September 18, 2004.
Appellant requested an oral hearing which was held on December 8, 2011. He testified
that his job as a cemetery caretaker was physically demanding and he was unable to perform his
regular job. Appellant stated that the employing establishment proposed to terminate him for
medical inability to perform his job. He indicated that on July 31, 2002 he was given the option
of disability retirement or a position as a dispatcher which was a two-year appointment.
Appellant accepted the job as a dispatcher and asserted that the employing establishment would
not permit him to continue working the temporary job after the term ended. He indicated that the
extension of the term appointment for another year until 2005 was not offered to him until he
applied for disability retirement and that he never received the personnel action form. Appellant
further testified that the employing establishment offered to extend his term another year until his
disability retirement paperwork was finalized. His attorney asserted that the Agency
Certification of Reassignment and Accommodation Effort form submitted with the disability
retirement application noted that appellant could not be reassigned and, therefore,
accommodation was not possible when the term position expired in 2004. Appellant submitted a
July 31, 2002 proposed removal which advised that he would be removed from his job as a
cemetery caretaker based on the medical inability to perform the essential functions of his
position. The employing establishment advised that, in lieu of the proposed removal, he was

3

offered a two-year term position as a motor vehicle dispatcher or he could file for retirement
disability. Also submitted was a September 9, 2004 letter granting disability retirement.
In a decision dated February 8, 2012, an OWCP hearing representative affirmed OWCP’s
decision dated February 10, 2011.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.4
OWCP’s regulations define the term recurrence of disability as follows: “Recurrence of
disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition, which had resulted from a previous injury or illness
without an intervening injury or new exposure to the work environment that caused the illness.
This term also means an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.”5
Causal relationship is a medical issue,6 and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7
ANALYSIS
OWCP accepted appellant’s claim for cervical strain, aggravation of multilevel
degenerative disc disease and disc herniation at C7-T1 and authorized a discectomy and fusion
which was performed on February 27, 2001. On August 25, 2002 appellant was transferred from
a maintenance worker to a motor vehicle dispatcher under a term appointment and was provided
work within his restrictions. On August 22, 2004 his term appointment as a motor vehicle
dispatcher was extended to August 24, 2005. Appellant was granted disability retirement on
September 18, 2004. Thereafter he asserted a recurrence of disability. In the instant case,
appellant has not submitted sufficient evidence to support a change in the nature and extent of
the injury-related condition or a change in the nature and extent of the light-duty requirements.

4

Terry R. Hedman, 38 ECAB 222 (1986).

5

J.F., 58 ECAB 124 (2006); Elaine Sneed, 56 ECAB 373, 379 (2005); 20 C.F.R. § 10.5(x).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

See Gary L. Fowler, 45 ECAB 365 (1994).

4

Appellant submitted reports from Dr. DiMartino but these reports are insufficient to
establish a recurrence of work-related disability beginning September 18, 2004. Certain of these
reports predate the period of claimed recurrent disability and do not otherwise support that
appellant would be unable to perform the duties of his position at the time of his retirement due
to his accepted conditions. In reports dated September 3 and 7, 2010, Dr. DiMartino noted
appellant’s complaints and symptoms and diagnosed diffuse degenerative disease. However,
Dr. DiMartino failed to note a specific date of a recurrence of disability or provide medical
rationale explaining how these symptoms and diagnosed conditions were causally related to the
accepted injury or note a particular change in the nature of appellant’s physical condition, arising
from the employment injury, that prevented him from performing his light-duty position.8
Additionally, the Board notes that the record is void of any evidence that appellant sought
medical treatment from June 15, 2004 until November 5, 2008 for the work-related condition.
There is no medical evidence contemporaneous to the alleged date of recurrence, September 18,
2004, which references a specific date of a recurrence of disability or note a spontaneous change
in the nature of appellant’s physical condition.
Dr. Barth treated appellant on November 5, 2008, for neck pain worsened by physical
therapy. In February 2, 2009 report, he noted that appellant presented with lower cervical and
upper thoracic spine pain radiating into his arms stemming from a work-related accident.
Dr. Barth diagnosed degenerative disc disease with acute herniated nucleus pulposus. However,
he did not list a specific date of a recurrence of disability nor did he note a particular change in
the nature of appellant’s physical condition which prevented him from performing his light-duty
position on September 18, 2004.
Other medical reports such as reports of diagnostic testing do not address how appellant
was unable to perform the duties of his motor vehicle dispatcher position beginning
September 18, 2004, when he voluntarily retired, due to a spontaneous change in his accepted
conditions. Appellant also submitted physical therapy notes. The Board has held that treatment
notes signed by a physical therapist are not considered medical evidence as these providers are
not a physician under FECA.9
The Board further finds that there is no credible evidence which substantiates that
appellant experienced a change in the nature and extent of the light-duty requirements or was
required to perform duties which exceeded his medical restrictions. Appellant asserted that on
July 31, 2002 he accepted a job as a dispatcher and indicated that the employer would not permit
him to continue working the temporary job after the term ended. His attorney asserted that his
light-duty job as a dispatcher was withdrawn as the Agency Certification of Reassignment and
Accommodation Effort form noted that he could not be reassigned. However, the Board finds
that the record contains no evidence substantiating that appellant’s job was withdrawn prior to
his voluntary retirement or that he was required to perform duties which exceeded his medical
8

It does not appear that appellant claimed any wage loss until November 7, 2007.

9

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law).

5

restrictions. Rather, the record reflects that the employing establishment provided appellant jobs
within his restrictions. On August 22, 2004 the employing establishment extended his term
appointment as a motor vehicle dispatcher to August 24, 2005 and on September 18, 2004 he
was granted disability retirement. It noted that appellant’s position as a dispatcher was available
until the end of his appointment on August 24, 2005 and there was no evidence it would have
been terminated early or that appropriate light duties would not have been made available.
Rather, the evidence reflects that he worked until he voluntarily retired on September 18, 2004.
Appellant has not met his burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements after he returned to work.
On appeal, appellant, through his attorney, asserts that appellant’s light-duty position as a
dispatcher was temporary and was withdrawn such that his recurrence of disability commencing
September 18, 2004 should be accepted. As noted above, the Board notes there is no evidence
that his light-duty job was withdrawn on September 18, 2004. Rather, the evidence supports that
on August 22, 2004 appellant’s term appointment as a motor vehicle dispatcher was extended to
August 24, 2005 and that he continued to work until he voluntarily retired on
September 18, 2004. While the employing establishment may have provided appellant a
temporary position after his injury, the record indicates that it made appropriate light duty
available before he retired.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability on September 18, 2004 causally related to his accepted
conditions.

6

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

